      Case 4:20-cv-05243-RMP       ECF No. 11    filed 02/05/21   PageID.119 Page 1 of 8



1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
2
                                                              Feb 05, 2021
3                                                                 SEAN F. MCAVOY, CLERK




4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     SUSAN BROWN, an individual,
                                                    NO: 4:20-CV-5243-RMP
8                               Plaintiff,
                                                   PROTECTIVE ORDER
9           v.

10    AUTOZONE PARTS, INC., a
      foreign corporation,
11
                                Defendant.
12

13         BEFORE THE COURT is a motion for entry of a stipulated, qualified

14   protective order, ECF No. 30, by Plaintiff Susan Brown and Defendant Autozone

15   Parts, Inc. A district court may issue protective orders regarding discovery upon a

16   showing of good cause. Fed. R. Civ. P. 26(c). Before issuing a stipulated

17   protective order, a district court judge should ensure that the protective order’s

18   restrictions do not infringe on the public’s general right to inspect and copy judicial

19   records and documents. See Kamakana v. City and Cty. of Honolulu, 447 F.3d

20   1172, 1178 (9th Cir. 2006); see also Courthouse News Serv. v. Planet, 947 F.3d

21



     PROTECTIVE ORDER ~ 1
      Case 4:20-cv-05243-RMP       ECF No. 11     filed 02/05/21   PageID.120 Page 2 of 8



1    581, 589 (9th Cir. 2020) (recognizing a long-held First Amendment right of access

2    to court proceedings and documents).

3          Having reviewed the protective order and the remaining record, the Court

4    finds good cause to grant the stipulated motion and enter the agreed-upon

5    protective order. Accordingly, IT IS HEREBY ORDERED that the parties’

6    motion for entry of a stipulated protective order, ECF No. 9, is GRANTED. The

7    protective order in effect is set forth below.

8                                  PROTECTIVE ORDER

9          The parties hereby stipulate and agree to entry of the following Stipulated

10   Protective Order (“Order”), pursuant to Fed. R. Civ. P. 26(c). The parties

11   acknowledge that certain documents or information, including but not limited to

12   employment, personnel, health, financial, and private information about plaintiff and

13   third parties that are regarded as confidential will be produced by one or more

14   parties or third parties during the discovery phase of this litigation. Accordingly, the

15   parties hereto, by and through their undersigned counsel of record, respectfully

16   request the Court to enter and stipulate to the subjoined Protective Order, pursuant to

17   Fed. R. Civ. P. 26(c).

18         1.     This Order shall be applicable to and govern all depositions,

19   documents, information, or things produced in response to requests for production

20   of documents, answers to interrogatories, responses to requests for admissions, and

21   all other discovery taken under the Federal Rules of Civil Procedure and the Local



     PROTECTIVE ORDER ~ 2
      Case 4:20-cv-05243-RMP       ECF No. 11     filed 02/05/21   PageID.121 Page 3 of 8



1    Rules for the Eastern District of Washington, and other information which the

2    producing party designates as “CONFIDENTIAL,” hereinafter furnished, directly

3    or indirectly, by or on behalf of any party or any non-party in connection with this

4    action.

5          2.     The following information may be designated as “CONFIDENTIAL”:

6    employment, personnel, health, financial, and private information about plaintiff,

7    current and former employees of defendant, or third parties, that is not publicly

8    available.

9          3.     Parties shall designate records as confidential information by labeling

10   them as “CONFIDENTIAL” prior to production. Deposition or other pretrial or

11   trial testimony meeting the criteria specified in paragraph 2 above may be

12   designated “CONFIDENTIAL” by a statement on the record by counsel during

13   such deposition or other pretrial or trial proceeding that the entire transcript or a

14   portion thereof shall be designated as “CONFIDENTIAL.” Only those portions or

15   excerpts of a deposition consisting of confidential material shall be designated as

16   “CONFIDENTIAL.” Deposition or other pretrial testimony meeting the criteria

17   specified in paragraph 2 above also may be designated as “CONFIDENTIAL” by

18   stamping a “CONFIDENTIAL” legend on the transcript of such testimony and

19   service copies on the other parties within thirty (30) days after the transcript is

20   received by the designating party, regardless of whether any confidentiality

21   designation was made on the record at the time the testimony was given.



     PROTECTIVE ORDER ~ 3
      Case 4:20-cv-05243-RMP         ECF No. 11    filed 02/05/21   PageID.122 Page 4 of 8



1          4.     A designation by a party of CONFIDENTIAL information shall be

2    made in good faith.

3          5.     A party shall not be obligated to challenge the propriety of a

4    CONFIDENTIAL designation at the time made, and failure to do so shall not

5    preclude subsequent challenge thereto. Failure to challenge the propriety of any

6    CONFIDENTIAL designation shall not constitute an admission as to the propriety

7    of that designation.

8          6.     Counsel for such parties shall make a good faith effort to confer to

9    resolve by agreement any differences as to the use or designation of information as

10   CONFIDENTIAL INFORMATION prior to bringing the issue to the Court.

11         7.     All documents and testimony designated as CONFIDENTIAL, and all

12   information derived solely therefrom, if not available in any other source, shall be

13   used solely for the purpose of preparing and litigating claims in this lawsuit and

14   shall not be disclosed, published in any medium by any party, or disseminated

15   except as provided for in Paragraph 8 below. Any use of documents and testimony

16   designated as CONFIDENTIAL, and all information derived solely therefrom, that

17   is inconsistent with the Order shall be a breach of its terms.

18         8.     Except as may be otherwise agreed by the parties, or ordered by the

19   Court, disclosure of documents and testimony designated as CONFIDENTIAL,

20   and all information derived therefrom, shall be limited to:

21                (a)       A party, or an employee of a party;



     PROTECTIVE ORDER ~ 4
      Case 4:20-cv-05243-RMP       ECF No. 11     filed 02/05/21   PageID.123 Page 5 of 8



1                 (b)    Counsel for a party, or an employee of counsel for a party to

2    whom it is necessary that the information be shown for purposes of preparing or

3    litigating the Lawsuit, such as any paralegal assistants, or other support staff

4    assisting counsel in the preparation of the Lawsuit;

5                 (c)    An expert, consultant, or third party consulted or retained by a

6    party or such party’s counsel to assist in preparing or litigating the Lawsuit;

7                 (d)    The Court and any Court staff;

8                 (e)    A court reporter at deposition, hearing, or trial;

9                 (f)    A witness, as well as the witness’ counsel, if any, in the

10   Lawsuit, at the deposition of such witness, or during the witness’s trial testimony,

11   or in preparation for their testimony and/or deposition, if the witness is an author or

12   is copied on the document;

13                (g)    A third-party neutral retained by the parties to assist in

14   resolution of the Lawsuit.

15         9.     Nothing in this Order shall preclude any party from using

16   CONFIDENTIAL information during hearings, court proceedings, and/or motion

17   practice if the party reasonably believes the CONFIDENTIAL material is necessary

18   for the hearing, court proceeding, and/or motion practice. In the event that a party

19   intends to enter any CONFIDENTIAL information of another into evidence, other

20   than at trial, the disclosing party shall either: (a) provide the other party’s counsel

21   with the best practical notice of its intent to file such CONFIDENTIAL information



     PROTECTIVE ORDER ~ 5
      Case 4:20-cv-05243-RMP       ECF No. 11     filed 02/05/21   PageID.124 Page 6 of 8



1    and will provide reasonable opportunity for the other party to obtain an order

2    requiring that such CONFIDENTIAL information be filed under seal pursuant to

3    any applicable General Rules and/or Local Rules of the Court; or (b) file a

4    stipulation and proposed order to seal or motion to seal the CONFIDENTIAL

5    information pursuant to any applicable General Rules and/or Local Rules of the

6    Court. The stipulation or motion can either be filed before or concurrent with the

7    document filed under seal. Where reasonably practical, only those portions of

8    documents or pleadings consisting of CONFIDENTIAL information shall be filed

9    or lodged under seal.

10         10.    It shall be a violation of this Order for any party to this case, or his or

11   her counsel, to disclose CONFIDENTIAL information except as set forth in this

12   Order. Any summary exhibits derived from CONFIDENTIAL information that is

13   not available from any other source shall also be governed by the terms of this

14   Order. Notwithstanding the preceding, nothing in this Order shall in any way limit

15   or preclude either party from using any of the CONFIDENTIAL information that it

16   has created or maintained for any of the business purposes for which it was created

17   or maintained.

18         11.    Nothing in this Order shall bar, or otherwise restrict, any attorney in

19   this matter from rendering advice to his or her client with respect to this litigation

20   or doing anything reasonably necessary to prosecute or defend this litigation.

21



     PROTECTIVE ORDER ~ 6
      Case 4:20-cv-05243-RMP          ECF No. 11   filed 02/05/21   PageID.125 Page 7 of 8



1             12.   Nothing in this Order shall be construed to prohibit a party from

2    seeking an order compelling the production of CONFIDENTIAL information.

3             13.   Nothing in this Order shall preclude a party from pursuing a

4    protective order or moving to seal any portion of the Court file at any time if such

5    action is deemed necessary by either party in either party’s sole discretion.

6             14.   This Order shall remain in force and effect until further order of this

7    Court.

8             15.   Insofar as the provisions of this Order restrict the use of

9    CONFIDENTIAL information, this Order shall continue to be binding after the

10   conclusion of this litigation.

11            16.   When this action, including entry of judgment or appeal, concludes

12   and within thirty (30) days after the litigation has been finally terminated, a

13   producing party may request the return or destruction of all CONFIDENTIAL

14   material produced in this litigation, except those filed with the Court or agreed by

15   the parties to be retained for purposes of effectuating any judgment or any

16   documents that counsel for either party chooses to maintain as part of the client file

17   for up to six years as required by the Rules of Professional Conduct. After the

18   termination of this action, this Order shall continue to be binding upon the parties

19   hereto, and all persons to whom CONFIDENTIAL material has been disclosed or

20   communicated.

21



     PROTECTIVE ORDER ~ 7
      Case 4:20-cv-05243-RMP       ECF No. 11   filed 02/05/21   PageID.126 Page 8 of 8



1          17.     Any modification of this Order must be approved and signed by the

2    Court. Nothing in this Order shall prohibit any party from seeking to modify any

3    provision of this Order upon good cause shown. The Court may modify this Order

4    on its own motion after notice to the parties and an opportunity to be heard.

5          18.     This Order is without prejudice to any party’s right to demand or

6    oppose discovery on any grounds permitted by the Federal Rules of Civil

7    Procedure and is without prejudice to any other party’s right to contest any such

8    assertions.

9          IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order and provide copies to counsel.

11         DATED February 5, 2021.

12
                                                s/ Rosanna Malouf Peterson
13                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 8
